  EXECUTION COPY




ESCROW AGREEMENT




THIS ESCROW AGREEMENT (“Escrow Agreement”) is made as of October 1,  2013 (the
“Escrow Date”), by and among (i) COMPUTERS & TELE-COMM, INC., a Missouri
corporation, (“CTC”); (ii) the shareholders of CTC, being GRAEME GIBSON,
individually (“Gibson”); GAIL SIMMONS, individually (“Simmons”); LARRY LEVIN,
individually (“Levin”);  BRUCE BARKSDALE, individually (“B. Barksdale”); MARTIN
BARKSDALE, individually (“M. Barksdale”): MICHAEL JAY RYCE, individually
(“Ryce”); JOHN BOLDING, individually (“Bolding”); LEONARD MILHOLLAND,
individually (“L. Milholland”); and DONNA MILHOLLAND, individually (“D.
Milholland”) (jointly the “CTC Stockholders”); (iii) ICEWEB, INC., a Delaware
corporation (“Iceweb”); and THE LAW OFFICES OF DONOVAN BRADLEY DODRILL, LLC, a
Missouri professional limited liability company  (the “Escrow Agent”).

 

RECITALS



RECITAL A.

CTC, the CTC Stockholders, Iceweb and other parties have entered into an
AGREEMENT OF SHARE EXCHANGE (the “Share Exchange Agreement”).  Pursuant to the
Share Exchange Agreement, among other things, all of the issued and outstanding
CTC Common Stock shall be exchanged for Iceweb Common Stock. At the conclusion
of the Share Exchange, CTC shall be a wholly-owned subsidiary of Iceweb. KC NAP,
LLC, a Missouri limited liability company and wholly-owned subsidiary of CTC
(“KC NAP”), shall continue to be a wholly-owned subsidiary of CTC following
Closing under the Share Exchange Agreement. The Share Exchange includes issuance
of Iceweb Common Stock to the CTC Stockholders in exchange for CTC Common Stock,
and other consideration payable to other parties, including the CTC Stockholders
in their capacities as CTC Exchanging Creditors (as that term is defined in the
Share Exchange Agreement).



RECITAL B.

CTC, the CTC Stockholders, KC NAP, and Iceweb originally contemplated that the
CTC Stockholders would exchange all of the issued and outstanding common stock
of CTC for shares of Iceweb Common Stock in the amounts set forth on Exhibit 1
attached.



RECITAL C.

Scott Brian Kaye (“Kaye”) asserts an ownership interest in CTC and KC NAP, as
well as entitlement to certain consulting fees.  CTC, the CTC Stockholders, and
KC NAP dispute Kaye’s assertion and represent that Kaye has no ownership
interest in CTC, no ownership interest in KC NAP, and is owed no consulting
fees. Because of the dispute with Kaye (the “Kaye Dispute”), and pending
resolution of same, CTC, the CTC Stockholders, and Iceweb have agreed in the
Share Exchange Agreement to Iceweb causing Olde Monmouth Stock Transfer
(“Transfer Agent”) to deposit with the Escrow Agent at Closing 2,390,171 shares
of Iceweb Common Stock, to be held by the Escrow Agent pursuant to the terms of
this Escrow Agreement. The adjustments to the number of shares of Iceweb Common
Stock to be issued at Closing to the CTC Stockholders are set forth in Exhibit 2
attached.




RECITAL D.

In entering into this Escrow Agreement, the CTC Stockholders do not in any way
concede that they believe Kaye is entitled to receive any Iceweb Common Stock.
The CTC Stockholders intend to diligently pursue the issuance to them of the
Iceweb Common Stock contemplated by the Parties.




RECITAL E.   In consideration of the foregoing Recitals, CTC, the CTC
Stockholders, and Iceweb are obliged to and wish to appoint Escrow Agent as
escrow agent for the above-mentioned purposes.




RECITAL F.    Escrow Agent is willing to accept this undertaking, provided the
parties enter into this Escrow Agreement.  




NOW, THEREFORE, in consideration of the Recitals above, the covenants and mutual
promises contained herein and other good and valuable consideration, the receipt
and legal sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties agree as follows:










ARTICLE 1

TERMS OF THE ESCROW




1.1

The Recitals above are incorporated into this Escrow Agreement as covenants of
this Escrow Agreement to the same extent said Recitals would be incorporated if
repeated within these covenants.




1.2

CTC, the CTC Stockholders, and Iceweb hereby appoint THE LAW OFFICES OF DONOVAN
BRADLEY DODRILL, LLC, a Missouri professional limited liability company as the
Escrow Agent hereunder.  Escrow Agent hereby accepts this appointment, subject
to the requirements of this Escrow Agreement.  Escrow Agent will be paid the law
firm’s regular hourly rate for the provision of professional services for the
services rendered under and in accordance with this Escrow Agreement.




1.3

Escrow Agent hereby acknowledges that it has received a copy of the Share
Exchange Agreement and has a copy on file for reference as appropriate in the
performance of its duties under this Escrow Agreement.




1.4

At Closing, the Settlement Attorney, as defined in the Share Exchange Agreement,
shall instruct Olde Monmouth Stock Transfer to deliver to the Escrow Agent
2,390,171 shares of Iceweb Common Stock, titled in the name of THE LAW OFFICES
OF DONOVAN BRADLEY DODRILL, LLC, ESCROW AGENT, to be held by the Escrow Agent in
safekeeping pursuant to the terms of this Escrow Agreement (the “Escrowed
Stock”). Said Iceweb Common Stock shall contain the Rule 144 restrictions in
accordance with the Share Exchange Agreement.










1.5

The Escrow Agent shall continue holding the Escrowed Stock pending written
instructions signed by all CTC Stockholders and by Kaye with respect to
disposition of the Escrowed Stock (“Written Instructions”), and Escrow Agent
will follow said Written Instructions, subject to the following requirements. In
the event Escrow Agent concludes, in its reasonable judgment, that a controversy
exists between the CTC Stockholders and Kaye that will not be resolved by the
issuance of Written Instructions to the Escrow Agent, or if the Written
Instructions create a reasonable doubt as to the appropriate disposition of the
Escrowed Stock, Escrow Agent may interplead the Escrowed Stock with the Circuit
Court of Jackson County, Missouri at Kansas City (the “Interpleader Court”). In
the event Escrow Agent does not receive Written Instructions within 365 days
following the Escrow Date (“Escrowed Stock Disposition Deadline”), stating
Kaye’s position with respect to the Escrowed Stock, within five (5) business
days following the Escrowed Stock Disposition Deadline, the Escrow Agent shall
distribute the Escrowed Stock to the CTC Stockholders, transferring to each CTC
Stockholder the amount (as a positive and not negative number) of Escrowed Stock
in Exhibit 2 under the column “Adjustment for Deposit of Iceweb Common Stock
with the Escrow Agent”. All stock transfers shall occur by Escrow Agent
providing written instructions to the Transfer Agent in the form reasonably
required by the Transfer Agent. All expenses of said interpleader shall be borne
by the CTC Stockholders, subject to the indemnification caps contained in the
Share Exchange Agreement.




1.6

Following transfer of the Escrowed Stock to Escrow Agent by Transfer Agent,
Iceweb and CTC shall have no further responsibilities or liabilities under this
Escrow Agreement. Iceweb and CTC represent and warrant that they take no
position with respect to the disposition of the Escrowed Stock. The CTC
Stockholders shall hold Iceweb and CTC, jointly and severally absolutely free
and harmless and indemnify Iceweb and CTC, jointly and severally, from all
liability with respect to the Escrowed Stock, subject to the indemnification
caps in the Share Exchange Agreement.




1.7.

Upon the completion by the Escrow Agent of its obligations under Sections 1.1
through 1.6 above, this Escrow Agreement shall terminate and the Escrow Agent
shall have no further liability hereunder.




1.8

This Agreement may be altered or amended only with the written consent of all of
the parties hereto.  




1.9

The Escrow Agent shall be compensated upon tendering of its invoice to the CTC
Stockholders at the conclusion of its duties hereunder, or periodically, should
this Escrow Agreement require more than five (5) hours of Escrow Agent’s
services. The CTC Stockholders’ liability to the Escrow Agent, Iceweb and CTC
under this Escrow Agreement shall be several, and not joint, proportionate to
said CTC Stockholders’ ownership of CTC Common Stock. The Escrow agent shall be
reimbursed by the CTC Stockholders for its services hereunder and reimbursed
 for any reasonable expenses incurred by Escrow Agent. In the event there is a
conflict among the parties to this Escrow Agreement and the Escrow Agent shall
deem it necessary to retain counsel, upon whose advice the Escrow Agent may
rely, the CTC Stockholders shall pay for the reasonable attorney’s fees incurred
by Escrow




Agent.  The Escrow Agent shall not be liable for any action taken or omitted by
the Escrow Agent in good faith and in no event shall the Escrow Agent be liable
or responsible except for the Escrow Agent’s own gross negligence or willful
misconduct.  The Escrow Agent has made no representations or warranties to CTC,
or the CTC Stockholders, or Iceweb, in connection with this transaction. The
Escrow Agent has no liability hereunder to any party other than those set forth
in Sections 1.1 through 1.6 above, to-wit: to hold the Escrowed Stock, to
receive Written Instructions, to transfer the Escrowed Stock, and to interplead
the Escrowed Stock to the Interpleader Court, in accordance with Sections 1.1
through 1.6 above. The CTC Stockholders agree to indemnify and hold harmless the
Escrow Agent from and with respect to any suits, claims, actions or liabilities
arising in any way out of the Escrowed Stock, including the obligation to defend
any legal action brought which in any way arises out of or is related to this
Escrow Agreement.  




1.10

The Escrow Agent shall be obligated only for the performance of such duties as
are specifically set forth herein and may rely and shall be protected in relying
or refraining from acting on any instrument reasonably believed by the Escrow
Agent to be genuine and to have been signed or presented by the proper party or
parties.  The Escrow Agent shall not be personally liable for any act the Escrow
Agent may do or omit to do hereunder as the Escrow Agent while acting in good
faith, and any act done or omitted by the Escrow Agent pursuant to the advice of
the Escrow Agent's attorney-at-law shall be conclusive evidence of such good
faith.  




1.11

The Escrow Agent is hereby expressly authorized to disregard any and all
warnings or orders given by any of the parties hereto or by any other person,
 excepting only those matters contemplated Sections 1.1 through 1.6 above, and
orders or process of courts of law, and is hereby expressly authorized to comply
with and obey orders, judgments or decrees of any court.  In case the Escrow
Agent obeys or complies with any such order, judgment or decree, then the Escrow
Agent shall not be liable to any of the parties hereto or to any other person,
firm or corporation by reason of such decree or orders being subsequently
reversed, modified, annulled, set aside, vacated or found to have been entered
without jurisdiction.




1.12

The Escrow Agent shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.




1.13

If the Escrow Agent reasonably requires other or further documents in connection
with this Agreement, the necessary parties hereto shall join in furnishing such
documents.




ARTICLE 2

MISCELLANEOUS




2.1  

No waiver of any breach of any covenant or provision herein contained shall be
deemed a waiver of any preceding or succeeding breach thereof, or of any other
covenant or provision herein contained.  No extension of time for performance of
any obligation or act shall be deemed any extension of the time for performance
of any other obligation or act.




0.2

This Escrow Agreement shall be binding upon and shall inure to the benefit of
the permitted successors and assigns of the parties hereto.




2.3

This Escrow Agreement is the final expression of, and contains the entire
agreement between, the parties with respect to the subject matter hereof and
supersedes all prior understandings with respect thereto.  This Agreement may
not be modified, changed, supplemented or terminated, nor may any obligations
hereunder be waived, except by written instrument signed by the parties to be
charged duly authorized in writing or as otherwise expressly permitted herein.




2.4

Whenever required by the context of this Escrow Agreement, the singular shall
include the plural and masculine shall include the feminine.  This Escrow
Agreement may be executed in two or more counterparts, all of which taken
together shall constitute one instrument.  Execution and delivery of this Escrow
Agreement by exchange of facsimile copies bearing the facsimile signature of a
party shall constitute a valid and binding execution and delivery of this
Agreement by such party.  Such facsimile copies shall constitute enforceable
original documents.




2.5

(a)

This Escrow Agreement shall be governed and construed in accordance with the
laws of the State of Missouri without regard to any applicable principles of
conflicts of law.




(b)

ANY ACTION OR PROCEEDING SEEKING TO ENFORCE ANY PROVISION OR, OR BASED ON ANY
RIGHT ARISING OUT OF, THIS AGREEMENT SHALL BE BROUGHT AGAINST ANY OF THE PARTIES
HERETO IN THE INTERPLEADER COURT ONLY, WITH EACH PARTY HERETO AGREEING TO
SUBJECT MATTER JURISDICTION, PERSONAL JURISDICTION AND VENUE IN SUCH COURT.
 EACH OF THE PARTIES HERETO CONSENTS TO THIS JURISDICTION PROVISION IN ANY SUCH
ACTION OR PROCEEDING AND WAIVES ANY OBJECTION TO VENUE LAID THEREIN.  PROCESS IN
ANY ACTION OR PROCEEDING REFERRED TO IN THE PRECEDING SENTENCE MAY BE SERVED ON
ANY PARTY HERETO ANYWHERE IN THE WORLD.  EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES ITS RIGHTS TO TRIAL BY JURY.




2.6

All notices and other communications hereunder shall be in writing (and shall be
deemed given upon receipt) if delivered personally, telecopied (which is
confirmed), mailed by registered or certified mail (return receipt requested),
or delivered by a national overnight delivery service (e.g., Federal Express) to
the parties at the following addresses (or at such other address for a party as
shall be specified by like notice):




If to Iceweb:




Iceweb, Inc.

c/o Ira S. Saul, PLC

4126 Leonard Drive

Fairfax, Virginia 22030

Telephone: (571)-287-2380

Facsimile:  (571) 287-2396

Email: rhowe@iceweb.com




            with a copy (which shall not constitute notice) to:




Ira S. Saul, PLC

4126 Leonard Drive

Fairfax, Virginia 22030

Attention:  Ira S. Saul, Esquire

Telephone: (703) 273-8840

Facsimile:  (703) 273-8842

Email:  ira@saulaw.com




If to CTC:




If before Closing:




Computers & Tele-Comm, Inc.

Attention: Graeme Gibson, President

324 E. 11th Street, Suite 2425

Kansas City, Missouri 64106

Telephone: (816) 252-4080

Facsimile: (816) 252-5545

Email: graeme@ctcco.com




with a copy (which shall not constitute notice) to:




Ronald G. Byers, Esq.

Newhouse, Byers & Swaney, PC

304 W. Walnut Street, Suite 210

Independence, Missouri 64050

Telephone: (816) 833-3000 Ext. 304

Facsimile: (816) 833-3733

Email: ronbyers@homeisp.com




If after Closing: To Iceweb







If Addressed to any of the CTC Stockholders:




c/o Computers & Tele-Comm, Inc.

1307 South Sterling Ave.

Independence, Missouri 64052

Telephone: (816) 252-4080

Facsimile: (816) 252-5545

Email: graeme@ctcco.com







            with a copy (which shall not constitute notice) to:




Ronald G. Byers, Esq.

Newhouse, Byers & Swaney, PC

304 W. Walnut Street, Suite 210

Independence, Missouri 64050

Telephone: (816) 833-3000 Ext. 304

Facsimile: (816) 833-3733

Email: ronbyers@homeisp.com




If to the Escrow Agent:




The Law Offices of Donovan Bradley Dodrill, LLC

Country Club Plaza
435 Nichols Road, Suite 200
Kansas City, MO 64112
Telephone    (816) 977.2680
Facsimile      (816) 977.2682

www.askdonovan.com


2.7

By signing this Agreement, the Escrow Agent becomes a party hereto only for the
purpose of this Escrow Agreement. The Escrow Agent does not become a party to
the Transaction Documents.




2.8

Each party acknowledges and agrees that this Escrow Agreement shall not be
deemed prepared or drafted by any one party.  In the event of any dispute among
the parties concerning this Agreement, the parties agree that any rule of
construction, to the effect that any ambiguity in the language of the Agreement
is to be resolved against the drafting party, shall not apply.




2.9

This Escrow Agreement will be executed in multiple counterparts, each one of
which will constitute an original and all of which taken together will
constitute one document.  This Escrow Agreement may be executed by delivery of a
signed signature page by fax or electronic mail to the other parties hereto and
such fax or electronic mail execution and delivery will be valid in all
respects.







IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
the date first written above.




COMPUTERS & TELE-COMM, INC.










By: ____/s/ Graeme Gibson_____________

       

        Graeme Gibson, President & CEO




ATTEST:







__/s/ Gail Simmons_______________

Gail Simmons, Secretary




(SEAL)







THE STOCKHOLDERS OF
COMPUTERS & TELE-COMM,  INC.
(ALSO SIGNING AS CTC EXCHANGING CREDITORS,  AS APPROPRIATE)




__/s/ Graeme Gibson____________________

Graeme Gibson, individually







__/s/ Gail Simmons____________________

Gail Simmons, individually







__/s/ Larry Levin______________________

Larry Levin, individually







__/s/ Bruce Barksdale_________________

Bruce Barksdale, individually







_/s/ Martin Barksdale__________________

Martin Barksdale, individually










_/s/ Michael Jay Ryce ___________________

Michael Jay Ryce, individually







__/s/ John Bolding____________________

John Bolding, individually







_/s/ Leonard Milholland________________

Leonard Milholland, individually







_/s/ Donna Milholland ___________________

Donna Milholland, individually
















ICEWEB:




ICEWEB, INC.










By: _/s/ Rob Howe__________________

       Rob Howe, CEO







ATTEST:







_/s/ My Le Phuong_____________

My Le Phuong, Secretary







(SEAL)

























ESCROW AGENT:




THE LAW OFFICES OF DONOVAN BRADLEY DODRILL, LLC, a Missouri professional limited
liability company










By: __/s/ Donovan Bradley Dodrill ________

Donovan Bradley Dodrill, Esq.,

President and Manager











CTC-Iceweb, Inc. Escrow Agreement










EXHIBIT 1




Names of CTC Stockholders

Issued and outstanding CTC Common Stock

Contemplated IWEB Shares to be Issued to CTC Stockholders

Graeme Gibson

96,000

3,718,892

Gail Simmons

50,000

1,936,923

Larry Levin

57,000

2,208,092

Bruce Barksdale

25,000

968,462

Martin Barksdale

10,000

387,385

Michael Jay Ryce

5,000

193,692

John Bolding

2,000

77,477

 

 

1,000

38,738

Leonard Milholland

Donna Milholland

1,000

38,738

 

 

 

 

247,000

9,568,400

 

 

 











2




IceWeb Inc. Escrow Agreement

   







EXHIBIT 2




Names of CTC Stockholders

Issued and outstanding CTC Common Stock

 

 

Contemplated IWEB Shares to be Issued to CTC Stockholders

 

Adjustment for Deposit of Iceweb Common Stock with Escrow Agent

Net Iceweb Common Stock to be issued to CTC Stockholders and Escrow Agent

Graeme Gibson

96,000

 

 

3,718,892

 

-928,973

2,789,919

Gail Simmons

50,000

 

 

1,936,923

 

-483,840

1,453,083

Larry Levin

57,000

 

 

2,208,092

 

-551,578

1,656,514

Bruce Barksdale

25,000

 

 

968,462

 

-241,920

726,541

Martin Barksdale

10,000

 

 

387,385

 

-96,768

290,617

Michael Jay Ryce

5,000

 

 

193,692

 

-48,384

145,308

John Bolding

2,000

 

 

77,477

 

-19,354

58,123

 

 

1,000

 

 

38,738

 

-9,677

29,062

Leonard Milholland

Donna Milholland

1,000

 

 

38,738

 

-9,677

29,062

 

 

 

 

 

 

 

 

Escrow Agent

                 -  

 

 

 

 

2,390,171

2,390,171

 

247,000

 

 

9,568,400

 

0

9,568,400

 

 

 

 

 

 

 

 








3




IceWeb Inc. Escrow Agreement

   


